


Exhibit 10.1


THOMPSON CREEK METALS COMPANY INC.
CASH-BASED INCENTIVE PLAN
Effective April 6, 2016
1.PURPOSES. The purposes of the Thompson Creek Metals Company Inc. Cash-Based
Incentive Plan (the "Plan") are to (a) provide cash-based incentives to certain
individuals who are responsible for the short, medium and long-term success of
Thompson Creek Metals Company Inc. (the "Company") and its Subsidiaries; and (b)
encourage such persons to remain in the service of the Company.
2.DEFINITIONS. For purposes of the Plan, the following terms are defined as set
forth below, in addition to the terms defined in Section 1 above:
(a)"Administrator" means the Compensation Committee of the Board or any
successor committee with responsibility for employee compensation.
(b)"Affiliate" means any entity that, directly or indirectly, is in control of,
is controlled by, or is under common control with, the Company. For purposes of
this definition, the terms "control", "controlled by" and "under common control
with" mean the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of an entity, whether through
the ownership of voting securities, by contract or otherwise.
(c)"Award" means the grant of any cash-based incentive award to a Participant
under the Plan.
(d)"Award Agreement" means the written agreement or notice that evidences and
sets out the terms and conditions of an Award.
(e)"Board" means the Company's Board of Directors.
(f)"Capital Transaction" means any transaction in which the Company (or any of
its Subsidiaries) raises or issues any new (i) secured or unsecured debt
(including, without limitation, any asset-backed debt or priming secured
financing); (ii) equity interests (including, without limitation, preferred
stock or common stock) or equity-linked interests (including convertible debt);
(iii) hybrid capital; or (iv) options, warrants or other rights to acquire
equity interests.
(g)"Cause" has the meaning specified in the Participant's employment contract or
offer letter (or similar written agreement) with the Company or its
Subsidiaries. In the absence of such definition, "Cause" occurs if the
Participant:
(i)
engages in conduct which is detrimental to the reputation of the Company or any
of its Affiliates in any material respect; or

(ii)
has committed an act of fraud or material dishonesty in connection with his or
her employment or service to the Company or its Affiliates; or

(iii)
has committed a material violation of applicable securities legislation; or

(iv)
materially breaches duties under his or her employment or other service
agreement, including violation of any provision of the Company's Code of Conduct
and Ethics, and all other Company and Subsidiary policies and procedures and
including such amendments as may occur from time to time; or

(v)
otherwise engages in conduct that is deemed to constitute cause under common
law.

The Participant shall be considered to have been discharged for Cause if the
Company or a Subsidiary determines, within thirty (30) days after the
Participant's resignation, that discharge for Cause was warranted.
(h)"Change of Control" means the occurrence of any one or more of the following
events:
(i)
less than fifty percent (50%) of the Board being composed of Continuing
Directors;

(ii)
any Person, entity or group of Persons or entities acting jointly or in concert
(an "Acquiror") acquires or acquires control (including, without limitation, the
right to vote or direct the voting) of Voting Securities of the Company which,
when added to the Voting Securities owned of record or beneficially by the
Acquiror or which the Acquiror has the right to vote or in respect of which the
Acquiror has the right to direct the voting, would entitle the Acquiror and/or
associates and/or affiliates of the Acquiror (as such terms are defined in the
U.S. Securities Act of 1933, as amended from time to time) to cast or to direct
the casting of thirty percent (30%) or more of the votes attached to all of the
Company's outstanding Voting Securities which may be cast to elect directors of
the Company or the successor corporation (regardless of whether a meeting has
been called to elect directors);


1

--------------------------------------------------------------------------------




(iii)
there is consummated a merger or consolidation of the Company, other than (A) a
merger or consolidation which would result in the voting securities of the
Company outstanding immediately prior to such merger or consolidation continuing
to represent (either by remaining outstanding or by being converted into Voting
Securities of the surviving entity or any parent thereof) more than fifty
percent (50%) of the combined outstanding Voting Securities of the Company or
such surviving entity or any parent thereof outstanding immediately after such
merger or consolidation or (B) a merger or consolidation effected to implement a
recapitalization of the Company (or similar transaction) in which no Person is
or becomes the beneficial owner, directly or indirectly, of securities of the
Company (not including in the securities beneficially owned by such Person or
any securities acquired directly from the Company or its Affiliates)
representing thirty percent (30%) or more of the combined outstanding Voting
Securities of the Company; or

(iv)
the Company shall sell or otherwise transfer, including by way of the grant of a
leasehold interest or joint venture interest (or one or more Subsidiaries of the
Company shall sell or otherwise transfer, including without limitation by way of
the grant of a leasehold interest or joint venture interest) property or assets

(1)
aggregating more than fifty percent (50%) of the consolidated assets (measured
by either book value or fair market value) of the Company and its Subsidiaries
as of the end of the most recently completed financial year of the Company, or

(2)
which during the most recently completed financial year of the Company
generated, or during the then current financial year of the Company are expected
to generate, more than fifty percent (50%) of the consolidated operating income
or cash flow of the Company and its Subsidiaries, to any other Person or Persons
(other than one or more Affiliates of the Company), in which case the Change of
Control shall be deemed to occur on the date of transfer of the assets
representing one U.S. dollar (US$1) more than fifty percent (50%) of the
consolidated assets in the case of clause (1) or fifty percent (50%) of the
consolidated operating income or cash flow in the case of clause (2), as the
case may be.

For the purposes of the foregoing, "Voting Securities" means common shares of
the Company and any other shares entitled to vote for the election of directors
and shall include any security, whether or not issued by the Company, which are
not shares entitled to vote for the election of directors but are convertible
into or exchangeable for shares which are entitled to vote for the election of
directors including any options or rights to purchase such shares or securities.
Notwithstanding anything herein to the contrary, with respect to any Award that
is subject to and not exempt from Section 409A of the Code, an event specified
above shall constitute a Change of Control for purposes accelerating the
settlement or payment date of any such Award only if it also constitutes a
change in the ownership or effective control of the Company, or a change in the
ownership of a substantial portion of the assets of the Company, each as
determined pursuant to Treasury Regulation section 1.409A-3(i)(5).
(i)"Code" means the U.S. Internal Revenue Code of 1986, as amended from time to
time, and any applicable regulations promulgated thereunder.
(j)"Continuing Director" means either:
(i)
an individual who is a member of the Board on the date of the relevant Award
Agreement; or

(ii)
an individual who becomes a member of the Board, subsequent to the date of the
relevant Award Agreement, with the agreement of at least a majority of the
Continuing Directors who are members of the Board on the date that the
individual became a member of the Board.

(k)"Good Reason" has the meaning specified in the Participant's employment
contract or offer letter (or similar written agreement) with the Company or its
Subsidiaries. In the absence of such definition, "Good Reason" means, without
the Participant’s consent:
(i)
a material diminution in the Participant’s base salary;

(ii)
a material diminution of the Participant’s authority, duties or
responsibilities; or

(iii)
a change in the physical location of the Participant’s principal place of
employment to a location that is more than 35 miles from the employment location
on the date an Award is granted,

provided however, that any resignation by the Participant shall only be deemed
for Good Reason if: (1) the Participant gives the Company written notice of the
Participant’s intent to terminate for Good Reason within 30 days following the
first occurrence of the condition(s) that the Participant believes constitutes
Good Reason, which notice shall describe such condition(s); (2) the Company
fails to remedy, if remediable, such condition(s) within 30 days following
receipt of the written notice (the “Cure Period”) of such condition(s) from the
Participant; and (3) the Participant actually resigns his/her employment within
the first 15 days after expiration of the Cure Period.


Notwithstanding the forgoing, no occurrence or action taken, or inaction, in
connection with any Restructuring Transaction shall constitute a “material
diminution” for purposes of the above definition of Good Reason.



2

--------------------------------------------------------------------------------




(l)"Participant" means an individual who has received an Award under the Plan.
(m)"Person" has the meaning given in Section 3(a)(9) of the U.S. Securities
Exchange Act of 1934, as amended from time to time, as modified and used in
Sections 13(d) and 14(d) thereof; however, a Person does not include:
(i)
the Company or any of its Affiliates;

(ii)
a trustee or other fiduciary holding securities under an employee benefit plan
of the Company or any of its Affiliates;

(iii)
an underwriter temporarily holding securities pursuant to an offering of such
securities; or

(iv)
a corporation owned, directly or indirectly, by the shareholders of the Company
in substantially the same proportion as their ownership of common shares of the
Company.

(n)"Restructuring Transaction" means the occurrence of any restructuring,
reorganization, rescheduling or recapitalization of all or any material portion
of the secured and unsecured debt securities of the Company and its
Subsidiaries, however such result is achieved, including, without limitation, an
exchange offer or consent solicitation, covenant relief, a rescheduling of debt
maturities, a change in interest rates, a settlement or forgiveness of debt, a
conversion of debt into equity, or other amendments to the Company’s debt
instruments, or a Capital Transaction that refinances all or any material
portion of the secured and unsecured debt securities of the Company and its
subsidiaries; provided, however, that a waiver or forbearance agreement with
respect to any of the debt securities of the Company and its Subsidiaries shall
not constitute a Restructuring Transaction.
(o)"Subsidiary" means any entity during any period of which the Company owns or
controls more than fifty percent (50%) of: (i) the outstanding capital stock; or
(ii) the combined voting power of all classes of stock.
(p)"Transaction" means the first to occur of a Restructuring Transaction or a
Change of Control.
3.ADMINISTRATION.
(a)The Plan will be administered by the Administrator, which has full and final
authority, in each case subject to and consistent with the provisions of the
Plan, to:
(i)
select eligible persons to become Participants;

(ii)
grant Awards subject to Board approval;

(iii)
determine the type, number and other terms and conditions of, and all other
matters relating to, Awards;

(iv)
prescribe Award Agreements (which need not be identical for each Participant);

(v)
establish, amend, and rescind appropriate rules and regulations for the
administration of the Plan;

(vi)
construe and interpret the Plan and Award Agreements and correct defects, supply
omissions or reconcile inconsistencies therein; and

(vii)
make all other decisions and determinations as the Administrator may deem
necessary or advisable for the administration of the Plan.

(b)Except to the extent prohibited by applicable law, the Administrator may
allocate all or any portion of its responsibilities and powers to any one or
more of its members and may delegate all or any part of its responsibilities and
powers to any person or persons selected by it. The Administrator may revoke any
such allocation or delegationat any time.
(c)The senior officers of the Company are authorized and directed to do all
things and execute and deliver all instruments, undertakings and applications as
they in their absolute discretion consider necessary for the implementation of
the Plan. The Board, the Committee, and each member thereof will be entitled to,
in good faith, rely or act upon any report or other information furnished to him
or her by any officer or employee of the Company or any Subsidiary, the
Company's independent auditors, consultants or any other agents assisting in the
administration of the Plan. The Board, the Committee, members thereof, and any
officer or employee of the Company or any Subsidiary thereof acting at the
direction or on behalf of the Board or the Committee will not be personally
liable for any action or determination taken or made in good faith with respect
to the Plan, and will, to the extent permitted by law, be fully indemnified and
protected by the Company with respect to any such action or determination.
4.PARTICIPATION. Any person who is an officer or employee of the Company or of
any Subsidiary shall be eligible for selection by the Administrator for the
grant of Awards hereunder. The Administrator will determine which of the
foregoing individuals are eligible to receive Awards under this Plan. The
Administrator's decision to grant an Award to an individual in any particular
year does not require the Administrator to designate such person to receive an
Award in any other year or to receive the same type or amount of Award granted
to the Participant or any other Participant in any year.
5.TERMS AND CONDITIONS OF AWARDS. All Awards will be evidenced by an Award
Agreement setting forth the specific terms of the Award. In the event of any
conflict between the terms and conditions of the Plan and any Award Agreement,
the terms and conditions of the Plan shall prevail.

3

--------------------------------------------------------------------------------




6.CHANGE OF CONTROL.
(a)Except as otherwise provided in any applicable Award Agreement, if there is a
Change of Control, the Administrator may determine, in its sole and absolute
discretion, that either of the following shall occur:
(i)
any or all outstanding Awards may be assumed, continued or replaced with an
equivalent cash award by the successor or acquiring corporation (if any), which
assumption, continuation or replacement will be binding on all Participants; or

(ii)
the vesting and settlement of the Awards may be accelerated.

(b)Except as otherwise provided in any applicable Award Agreement, or as
otherwise determined by the Administrator, if such successor or acquiring
corporation (if any) refuses to assume or continue or replace any Award, as
provided above, the vesting and settlement of such Award shall be immediately
accelerated and any repayment provisions to which such Award is subject shall
immediately lapse, in each case, upon consummation of the Change of Control.
7.WITHHOLDING TAXES. All payments to a Participant under this Plan will be
subject to all applicable deductions and withholding, including state, local,
provincial and federal taxes.
8.TRANSFER RESTRICTIONS. No Award may be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance or
garnishment by creditors of the Participant, except by will or by the laws of
descent and distribution.
9.CONSTRUCTION. The Administrator shall administer, construe, interpret and
exercise discretion under the Plan, each Award, and each Award Agreement in a
manner that is consistent and in compliance with a reasonable, good faith
interpretation of all applicable laws and that avoids (to the extent
practicable) the classification of any Award as "deferred compensation" for
purposes of Code Section 409A, as determined by the Administrator, or, if an
Award is subject to Code Section 409A, in a manner that complies with Code
Section 409A.
10.NO RIGHT TO PARTICIPATION OR EMPLOYMENT. No person, even though eligible
pursuant to Section 4, shall have a right to be selected as a Participant, or,
having been so selected, to be selected again for additional Award grants.
Nothing in the Plan or any Award shall confer on any Participant a right to
remain an employee of the Company (or any subsidiary) or interfere with or limit
in any way the right of the Company (or any subsidiary) to terminate the
Participant's employment or service as a director or consultant at any time.
11.EXCLUSION OF PAYMENTS FROM EMPLOYEE BENEFITS. No payments or Awards under the
Plan will be included as compensation for the purpose of determining any
retirement income, profit sharing, severance, life insurance or any other
benefit.
12.SEVERABILITY. If any term or condition of the Plan shall be invalid or
unenforceable to any extent or in any application, then the remainder of the
Plan, with the exception of such invalid or unenforceable provision, shall not
be affected thereby and shall continue in effect and application to its fullest
extent. If, however, the Company determines in its sole and absolute discretion
that any term or condition of the Plan which is invalid or unenforceable is
material to the interests of the Company, the Company may declare the Plan null
and void in its entirety.
13.TERMINATION AND AMENDMENT OF THE PLAN. The Board may terminate, amend or
modify this Plan or any Award Agreement at any time. The termination of the Plan
shall not affect rights and obligations theretofore granted and then in effect.
No termination, modification or amendment of the Plan or any Award shall alter
or impair the rights of a Participant without the Participant's written consent,
unless such modification or amendment is made in order to comply with any law or
regulation applicable to the Plan or is required to avoid any penalties or taxes
relating to such laws or regulations.
14.APPLICABLE LAW. This Plan shall be interpreted and construed in accordance
with the laws of the State of Colorado without giving effect to its conflict or
choice of law rules or principles that might otherwise refer construction or
interpretation of this Plan to the substantive law of another jurisdiction.
15.COMPENSATION RECOUPMENT POLICY. Subject to the terms and conditions of the
Plan, the Administrator may provide at the time an Award is granted that any
Participant and/or any Award, including any payment made pursuant to an Award,
is subject to any recovery, recoupment, clawback and/or other forfeiture policy
maintained by the Company from time to time.
16.UNFUNDED PLAN. The Plan is intended to be an unfunded plan. The Company shall
not be required to establish or fund any special or separate account or to make
any other segregation of assets to assure the payment of any Award under the
Plan. Participants are and shall at all times be general creditors of the
Company with respect to their Awards. If the Administrator or the Company
chooses to set aside funds in a trust or otherwise for the payment of Awards
under the Plan, such funds shall at all times be subject to the claims of the
creditors of the Company in the event of its bankruptcy or insolvency.

4

--------------------------------------------------------------------------------




17.SUCCESSORS. All obligations of the Company under the Plan with respect to
Awards granted hereunder shall be binding on any successor to the Company,
whether the existence of such successor is the result of a direct or indirect
purchase, merger, consolidation, or otherwise, of all or substantially all of
the business and/or assets of the Company.
18.NON-EXCLUSIVITY OF THE PLAN. The adoption of the Plan by the Board shall not
be construed as creating any limitations on the power of the Board or any
committee thereof to adopt such other incentive arrangements as it or they may
deem desirable.



5